Citation Nr: 0214990	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-22 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to a higher initial evaluation for depressive 
disorder with bulimia nervosa, currently rated as 30 percent 
disabling.

(The issue of entitlement to service connection for chronic 
headaches will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from January 1997 to September 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision issued by the 
Buffalo, New York Office (RO) of the Department of Veteran 
Affairs (VA), which granted service connection for depressive 
disorder with bulimia nervosa and assigned a 10 percent 
rating, effective September 11, 1999; and denied service 
connection for headaches.

Although the veteran appears to have failed to strictly 
follow the procedures for filing timely substantive appeal 
relative to the aforementioned RO rating decision, (see 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 20.302), partly due 
to the RO's readjudication of the claim under the VCAA, and 
related delays, the RO concluded, and the Board concurs, that 
the veteran did perfect timely appeals regarding the issues 
listed on the title page above.  See Rowell v. Principi, 4 
Vet. App. 9, 17 (1993).

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as listed 
on the title page.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In cases such as this, where the claim for a 
higher evaluation stems from an initial grant of service 
connection for the disability at issue, "staged" ratings may 
be assigned if there is a material change in the degree of 
disability during the pendency of the appeal.

During the pendency of the appeal, by rating decision of June 
2000, the RO increased the rating to 30 percent, effective 
from September 11, 1999.  Because the increase in the 
evaluation of the veteran's depressive disorder with bulimia 
nervosa does not represent the maximum rating available for 
this disability, the veteran's claim for an increased 
evaluation for this condition remains in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993); see also Norris v. West, 
12 Vet. App. 413, 420 (1999).

The Board is undertaking additional development on the issue 
of service connection for headaches, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. 19.9(a)(2)).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R.  20.903.)  After giving 
notice and reviewing response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1. All identified relevant evidence necessary for disposition 
of the appeal has been obtained.

2. The veteran's depressive disorder is manifested primarily 
by mild episodic dysphoria, periods of anxiety, worry and 
rumination, and other mild symptoms productive of 
occupational and social impairment with occasional 
decrease in work efficiency, and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal).

3. The veteran's bulimia nervosa is manifested by binge 
eating followed by self-induced vomiting or other measures 
to avoid weight gain, or resistance to weight gain even 
when below expected minimum weight, with diagnosis of an 
eating disorder.  Incapacitating episodes of up to two 
weeks total duration per year or more severe symptoms are 
not shown.


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating greater 
than 30 percent, for the entire appeal period, for the 
service-connected depressive disorder with bulimia nervosa, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991& Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.125, 4.126, 4.130, Diagnostic Codes 9434, 9521 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service records show a military occupational 
specialty of medical NCO, and no combat service.  Service 
connection was granted in November 1999 for depressive 
disorder with bulimia nervosa, and assigned a 10 percent 
rating under diagnostic code (Code) 9521-9434, effective from 
September 11, 1999.  By rating decision of June 2000, the RO 
increased the rating to 30 percent, effective from September 
11, 1999.

Review of the service records show in service treatment for 
depression and bulimia nervosa.  On VA psychiatric 
examination in October 1999, with review of the records noted 
by the examiner, the veteran reported a history of depression 
as well as laxative abuse, over exercise and bulimia.  She 
reported residential facility treatment for bulimia and 
depression while in the Army in May 1999, some improvement 
after treatment, and attendance in an eating disorders group 
once a week.  Bingeing and purging occurred one or two days 
every two weeks, but not consistently to the point where it 
interrupted her day to day functioning to a severe degree.

She was taking antidepressant medication, with improvement, 
and denied attempted suicide, or hospitalization specifically 
only for depression.  Symptoms were described as low energy, 
decreased motivation, and sleep disturbance.  The veteran 
reported a history of alcohol abuse in remission for six 
years, daily attendance at AA meetings, spending time with 
friends, taking walks, and having future plans of resuming 
studies and returning to school.

On mental status examination, she was oriented times three, 
with simple day to day short-term memory, concentration and 
attention skills intact, with no significant difficulties 
noted.  She was cooperative and appropriate.  Appearance, 
attitude and behavior were within normal limits, and attire 
was neat and appropriate and hygiene good.  Sensorium was 
intact, speech was somewhat underproductive and coherent, 
with language processes within normal limits.  There was no 
evidence of confusion, delusions, hallucinations.  She 
reported difficulty concentrating with stress, and mild 
transitory impairments in concentration, however, the 
examiner noted no evidence of significant cognitive 
impairment.  The examiner noted average intellectual skills, 
mildly depressed mood, affect constricted but appropriate, 
with the capability of appropriate affect in social 
situations.

The examiner opined that there was clinical evidence of both 
clinical depression and an eating disorder.  Depression was 
currently mild to at times moderate in nature, ongoing since 
teenage years.  Symptoms include mild dysphoria, periods of 
anxiety and distress, periods of worry and rumination, 
ongoing sleep disturbance, periods of mild social isolation, 
decreased motivation, episodes of anhedonia, negativity, 
feelings of worthlessness, and decreased self-esteem.  No 
psychotic symptoms were noted, with no evidence of homicidal 
or suicidal risk.

The veteran reported significant improvement of bulimia with 
her current ongoing treatment, such that they occur at most, 
once every two weeks and were time-limited.  Overall, the 
examiner noted that insight and judgment were good, with 
awareness of her problems and motivation to receive 
appropriate treatment.  Improvement was noted with 
appropriate treatment.  There was no evidence of 
schizophrenic disorder, or psychotic disturbance, and impulse 
control was noted as good, with no evidence of antisocial 
tendencies.

As to employment, the veteran had been a resident manager at 
a charity residence since her discharge.  The job entailed 
managing the residence, and included free housing and meals.  
She reported experiencing some stress with regard to her job 
duties.  The examiner opined that the bulimia may have been 
exacerbated by stress-related service conditions, but there 
was no evidence that bulimia or depression precluded her 
capacity to engage in work-related behavior, and her ability 
to maintain employment at a mild to moderate stress level 
would be intact with continued medication and treatment.  
Individual psychotherapy and continued medication were 
recommended.

Diagnoses were AXIS I: depressive disorder, not otherwise 
specified; Bulimia nervosa, purging type; Alcohol abuse in 
sustained remission; AXIS II: no diagnosis; AXIS III: history 
of gastrointestinal problems; AXIS IV: history of problems 
related to social environment: and AXIS V: GAF 70.

VA outpatient treatment notes from January to March 2000 show 
continued treatment of mild depression and episodes of 
bulimia, with bingeing and purging three times a week.  Her 
maximum weight was 260 pounds, and lowest weight 145-150, 
with current noted weight at 175 pounds.  March 2000 VA 
progress notes reveal continued treatment for mild depression 
and bulimia, with bingeing and purging three times a week and 
laxative abuse.  She reported an increase in depression, her 
mood was noted as low and tearful, with no suicidal ideation.  
Later in March 2000, the veteran reported a decrease in 
bingeing and purging and her mood was noted as improved.

April and May 2000 progress notes show her condition as 
stable, with a reported decrease in bingeing and purging with 
new medications.  Affect was much more pleasant.  June 2000 
progress notes reported decreased bingeing and purging, with 
reported depression and frustration.  Her medications were 
increased.  In a June 2000 rating decision, the RO increased 
the rating to 30 percent, effective from September 11, 1999, 
under Code 9521-9434.

July through December 2000 VA outpatient progress notes of 
individual and group psychotherapy report improvement in 
bulimia and depression.  Bingeing and purging was noted in 
August 2000 as only one episode in the prior two weeks, and 
the veteran reported feeling good about her progress.  In 
October 2000, she was noted as improved on new medications, 
with no bingeing and purging within the prior two weeks.  Her 
affect was noted as bright and smiling.  

In November 2000, she reported bingeing and purging two times 
in the prior two weeks, and taking medications with good 
effect.  She reported significant reduction in her bulimia 
symptoms, and described occasionally "overeating not binge 
eating," occasional vomiting and use of laxatives (about 
once every week or two).  

Individual and group psychotherapy notes from January 2001 
through May 2001, show increased stress with bingeing 
episodes in January 2001.  Through March 2001, improvement 
was reported, as well as fluctuating depression and desire to 
purge associated with personal relationships.  No permanent 
increase in the severity of depression or bulimia was noted 
by the examiner.  In April 2001, on treatment for an 
unrelated condition, her weight was noted as 187 pounds.

By letter of July 2001 the RO advised the veteran of 
readjudication of her claim pursuant to the VCAA, and 
requested additional evidence.  July 2001 VA mental status 
examination with review of the claims folder by the examiner, 
revealed appearance, attitude, and behaviors within normal 
limits.  Attire was noted as neat, appropriate, and hygiene 
good.  She was cooperative and appropriate in answers.  
Sensorium was intact, speech underproductive and lacking in 
spontaneity, but otherwise relevant and coherent, with 
thought processes rational, coherent and goal-directed.  She 
was oriented times three, with short-term memory and 
concentration skills adequate with no deficits noted.  Mood 
was noted as mildly depressed, and sleep somewhat impaired.  
Affect was constricted but appropriate in social situations.  
She reported no hallucinations or delusions, specific 
obsessions, compulsions, phobias or ritualistic behaviors

The veteran's depression was noted as mild to at times 
moderate in nature.  She reported being somewhat more 
socially active than when examined two years prior, with less 
isolation.  No suicidal or homicidal risks, or suicidal plan 
or ideation were noted.  The veteran reported having learned 
a great deal about her mental illness since the prior VA 
examination in October 1999, and that she engaged in healthy 
behaviors on a more frequent basis.

The veteran reported bulimia nervosa was somewhat better, 
however, the examiner opined that the frequency of bulimia 
suggested it was unchanged.  Bingeing and purging was noted 
as three to four times a month, usually associated with 
stress of social and occupational stressors.  Diagnosis was 
the same as in October 1999 VA examination, with a similar 
GAF of 70, unchanged.  AXIS IV stressors were noted as 
moderate.

As to functional assessment, the examiner opined that the 
veteran's current level of personal and social adjustment was 
mildly impaired due to occasional episodes of dysphoria, 
social isolation and withdrawal, bingeing and purging, and 
occupational level of functioning was mildly impaired.  Work 
performance was noted as generally good, with some trouble 
maintaining control of depressive and bulimic symptoms at 
work.  No significant changes were present compared to the 
mental health symptoms of the VA examination two years prior.  
Overall, mild impairment persisted, and the prognosis was 
assessed as fair.

Duty to Assist

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.

The Board is satisfied that throughout this appeal, all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist under the VCAA.  In reaching this 
conclusion, the Board notes that the RO has collected all 
identified medical records, and the veteran was afforded 
several VA examinations to assess her disabilities.  Further, 
the claim was re-adjudicated by the RO, with consideration of 
the mandates of the VCAA.  She and her representative have 
been provided with statements of the case and supplemental 
statement(s) of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed to prevail on 
the claim.  In specific VCAA letter dated in June 2001, the 
RO requested that the veteran supply information on medical 
providers who examined her, notified her of evidence still 
needed, and what she could do to assist with her claim, and 
what evidence she needed to substantiate her claim.  This 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  
Additionally, the veteran's representative has been given the 
opportunity to submit written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
her claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 U.S.C.A. § 5107; 38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Because the veteran 
has perfected an appeal as to the assignment of the initial 
rating following the initial award of service connection, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
This could result in "staged ratings" based upon the facts 
found during the period in question.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The RO assigned a rating of 30 percent under combined Codes 
9521-9434.  A hyphenated diagnostic code is used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  The additional code 
is shown after a hyphen. Id.  Thus the hyphenated diagnostic 
code used in this case by the RO indicates that the bulimia 
nervosa (identified by Diagnostic Code 9521) is rated on the 
basis of Code 9434 (depressive disorder), which the Board 
concurs, is the dominant disability in this case, and which 
provides for the highest possible rating. 
In her substantive appeal, VA form 9, dated in November 2000, 
the veteran argued that the severity of her disabilities 
warranted a 50 percent rating for depression with bulimia 
nervosa.  However, upon review, the Board finds that the 
veteran's disability picture is best characterized by the 
currently assigned 30 percent rating, based on the dominant 
disability.  In the interest of clarity, each disability 
relating to the hyphenated diagnostic code, will be addressed 
in turn.

According to 38 C.F.R. Part 4, Code 9521, a 0 percent 
evaluation is warranted for bulimia manifested by binge 
eating followed by self-induced vomiting or other measures to 
prevent weight gain, or resistance to weight gain even when 
below expected minimum weight, with diagnosis of an eating 
disorder but without incapacitating episodes.  A 10 percent 
evaluation requires binge eating followed by self-induced 
vomiting or other measures to prevent weight gain, or 
resistance to weight gain even when below expected minimum 
weight, with diagnosis of an eating disorder and 
incapacitating episodes of up to two weeks total duration per 
year.  A 30 percent evaluation requires self-induced weight 
loss to less than 85 percent of expected minimum weight with 
incapacitating episodes of more than two but less than six 
weeks total duration per year.  A 60 percent evaluation 
requires self-induced weight loss to less than 85 percent of 
expected minimum weight with incapacitating episodes of six 
or more weeks total duration per year.  A 100 percent 
evaluation requires self-induced weight loss to less than 80 
percent of expected minimum weight, with incapacitating 
episodes of at least six weeks total duration per year, and 
requiring hospitalization more than twice a year for 
parenteral nutrition or tube feeding.

A note to Code 9521 provides that an incapacitating episode 
is a period during which bed rest and treatment by a 
physician are required.

Reviewing the relevant evidence of record, it is found that 
an evaluation higher than 10 percent for the service-
connected bulimia is not warranted under Code 9521.  There is 
no indication in the record that the veteran experiences 
self-induced weight loss to less than 85 percent of expected 
minimum weight with incapacitating episodes of more than two 
but less than six weeks total duration per year.  In fact, 
the record indicates that the veteran engages in purging 
behavior but has experienced no significant weight loss to 
less than 85 percent of expected minimum weight.  In March 
2000, she was noted as 175 pounds, and in April 2001 progress 
notes, as 187 pounds.  In her most recent July 2001 VA 
examination, she was described as well nourished.  Further, 
the overall evidence shows no incidence of an incapacitating 
episode requiring bed rest and treatment by a physician.  In 
the most recent July 2001 VA examination, the examiner noted 
that although the veteran reported improvement, her condition 
was essentially unchanged from the October 1999 VA 
examination, showing bingeing three to four times a month.  
Indeed, there are no reports of incapacitating episodes of up 
to two weeks duration per year, warranting greater than a 10 
percent under Code 9521.

As regards the veteran's depressive disorder, it is currently 
rated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.130, Code 9434.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A higher 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

The Board finds that the service-connected depressive 
disorder is productive of a disability picture that more 
nearly approximates that of social and industrial impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, 
warranting a 30 percent rating.
The overall evidence shows that the disability remains mild, 
presenting no significant difficulties in basic competence 
for maintaining herself independently in the community, 
performing activities of daily living, or in maintaining 
herself adequately at work.  In the most recent July 2001 VA 
examination, the examiner noted that the veteran's current 
level of personal and social adjustment was mildly impaired, 
and her occupational functioning was mildly impaired.  She 
seemed more socially active than in the prior examination, 
and with less isolation.  Additionally, estimated GAF scores 
remained unchanged from initial October 1999 VA examination, 
at 70.  GAF scores reflect the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

The Board concurs that the service-connected depressive 
disorder is shown to be the dominant disability, and, given 
the cumulative impact of the evidence relating to both 
disabilities as discussed above, a rating of 30 percent under 
Codes 9521-9434 is for application in this case for the 
entire period of the appeal.  A higher rating of 50 percent 
is not warranted from the evidence of record.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual, with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

The preponderance of the evidence is against the claim for a 
rating in excess of 30 percent, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating higher than 30 percent for the service-
connected depressive disorder with bulimia nervosa is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

